Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's response and amendment of 05/04/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-17, 19, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method, a system, and a computer readable medium (paragraph 055 of the specification disavows transitory embodiments); therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of collecting information regarding product usage to generate/update a product review that others can read to help them make better purchasing decisions.
Using claim 1 as a representative example that is applicable to claims 8, 15, the abstract idea is defined by the elements of:
receiving a plurality of usage statistics, wherein each of the plurality of usage statistics corresponds to a respective device operated by a first user, and wherein the plurality of usage statistics comprise an average duration of time that the first user uses a first device during each session; 
determining, for each of the plurality of usage statistics, a respective device type of the corresponding respective device; 
generating, a first aggregate statistic for a first device type corresponding to the first device, based on the plurality of usage statistics; 
transmitting a prompt to the first user a number of times based on determining that a predefined period of time has passed since a usage statistic was received for the first device; 
upon determining that the number of times exceeds a threshold: 
determining that the first device is no longer in use by the first user; 
determining, based on user input, a reason that the first device is no longer in use; 
determining an expected lifetime of the first device type based on determining that the first device is no longer in use; and 
automatically updating a review of the first device authored by the first user to indicate (i) that the first device is no longer in use and (ii) the reason that the first device is no longer in use; 
receiving a first request for details regarding the first device type; and responsive to the first request, providing at least the first aggregate statistic, comprising: Page 2PATENT App. Ser. No.: 16/362,024 Atty. Dkt. No.: P201808955US01 PS Ref. No.: 1347.102545 
displaying, to a second user associated with the first request, (i) the average duration of time, (ii) the expected lifetime, and (iii) the reason that the first device is no longer in use

The above limitations are reciting a certain method of organizing human activities that is considered to be a commercial/sales activity.  As is stated in the specification in paragraph 002, product reviews and product ratings are known to be provided by retailers for consumers to use in helping them decide on what products to purchase.  Paragraph 012 of the specification discloses that providing usage information to users allows users to have better informed decision making as it relates to product purchases.  Providing product review data to users is a sales activity that is being done so that the users can be better informed and can objectively compare products against each other, see paragraph 012 of the specification.  This represents a certain method of organizing human activities in the form of a sales activity.  
For claim 1 the additional elements of the claim is considered to be the recitation to one or more computer processors.  There is no other technology or devices that are a computer readable storage medium that has code for performing the claimed abstract idea.  Claim 15 recites the additional elements of one or more computer processors and a memory that contains a program to execute the steps that define the abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the using a computing device with a processor and memory or a computer readable medium as a tool to execute the abstract idea, see MPEP 2106.05(f), and/or is a link to a particular technological environment that is implementation by generic computers, 2106.05(h). The claim is simply instructing one to practice the abstract idea by using a generically recited processor(s) and memory, and computer readable medium to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer and is indicative of the fact that the claim has not integrated the abstract idea into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a processor and memory, to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f) and (h).  The rationale set forth for the 2nd prong of the eligibility test 
For claims 2, 9, reciting the usage statistics is a further defining of the same abstract idea of claims 1, 8.  The usage statistics are part of the abstract idea of the claim.  Nothing additional is claimed that has not been already addressed in claims 1, 8.
	For claims 3, 10, 16, the generation of second and third aggregate statistics and receiving a second request for details regarding first, second, and third devices with sorting and providing the statistics, is a further embellishment of the same abstract idea of claims 1, 8, 15.  This is just generating data that is used in the product review and that is presented to the user so they can compare devices.  The claimed element is just further defining the abstract idea of claims 1, 8, 15.
	For claims 4, 11, 17, determining that a time has passed, the request for updated usage statistics from the user (a message to the user), are both considered to be part of the abstract idea.  Nothing additional is claimed.
	For claims 6, 13, 19, receiving a plurality of reports that contain natural language text, analyzing the reports to identify relevant set of reports, determining one or more new usage statistics using natural language processing, and updating the aggregate statistic are all elements that are considered to be part of the abstract idea.  As an analogy, a human can receive written reports and can read them to determine if they are relevant, with updating of aggregate statistics using pen and paper.  What is claimed serves to further define the abstract idea of the claim and is not reciting anything additional for consideration.
nd prong or step 2B.

Claim Rejections - 35 USC § 112
Claims 1-4, 6-11, 13-17, 19, 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 8, 15, the applicant refers to the duration of time that a first user uses a device during “each session”.  No sessions have been claimed such that it is clear what this is referring to.  There is no antecedent basis for “each session” as this term has not been previously recited.  This renders the claim indefinite.

Response to arguments	
The traversal of the 101 rejection is not persuasive.  On page 13 of the reply the applicant argues that the claims are directed to a complex process of generating aggregate statistics and updating review data with display of the review data.  The applicant argues that this is not directed to an abstract idea.  For the reasons set forth in 
On page 14 of the reply the applicant argues that the claims provide for an improvement to computer technology in the functioning of a computer.  The applicant argues that the claimed invention enables “trustworthiness and accuracy of otherwise anonymous reviews and data to be improved”.  The applicant argues that this allows for more efficient and accurate decision making about purchases that reduces subjectivity.  The argument is not persuasive.  The argued improvement is not related to a computer/technology being improved.  The issue of trust and accuracy of reviews is accomplished in the claimed invention by in part prompting a user for information about the product usage so that the review can be more reliable by including product usage information, etc..  That is not improving the functioning of the one or more processors or memory that are recited in the claims.  In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.
In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC:  
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 

On page 15 the applicant argues that the claims are reciting a specific, inventive technique for generating and managing aggregate data.  This characterization of the claims is not persuasive.  The examiner notes that the claims do not recite any specific way of generating the statistics, they can be generated in any manner and are very broadly claimed.  The claims are not reciting a specific technique for generating data, the claims just recite the generation of data in a generic manner.  The applicant generally alleges that the claimed invention provides for significantly more.  This is not persuasive.  No specific argument has been presented other than arguing that the claimed invention is specific and inventive.  This is a general allegation that is not persuasive in view of the 2019 PEG.
With respect to the prior art, upon conducting an updated search and upon a further review of the cited prior art of record, it has been determined that the claims are defining over the prior art.  
Bhattacharya (WO2020117249) teaches the receipt of device usage information indicating an amount of time a device was used, see paragraphs 017, 019 as examples.  Bhattacharya teaches that a device type is determined, see paragraph 019, 044 as examples.  The device type and product ID is determined when the usage statistics are received so that the usage information can be associated with a particular device type.  
upon determining that the number of times exceeds a threshold: 
determining that the first device is no longer in use by the first user; 
determining, based on user input, a reason that the first device is no longer in use; 
determining an expected lifetime of the first device type based on determining that the first device is no longer in use; and 
automatically updating a review of the first device authored by the first user to indicate (i) that the first device is no longer in use and (ii) the reason that the first device is no longer in use; 
receiving a first request for details regarding the first device type; and responsive to the first request, providing at least the first aggregate statistic, comprising: Page 2PATENT App. Ser. No.: 16/362,024 Atty. Dkt. No.: P201808955US01 PS Ref. No.: 1347.102545 
displaying, to a second user associated with the first request, (i) the average duration of time, (ii) the expected lifetime, and (iii) the reason that the first device is no longer in use

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baumann et al. (20190087873) and DeLuca et al. (20190087874) are directed to validating products reviews by collecting device usage data to verify that the device is .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687